DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, 9, 14-20 and 24 are examined herein.

Claim Objections
All claims remain objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
For example, the following format is to be used: 
A composition, comprising;
ingredient A, comprising:
a)…;
b)…; and 
c)…
	ingredient B;
ingredient C;
wherein the composition…


Election/Restrictions
	Applicant’s election in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)) and the restriction noted in the Office Action of 8/11/2021, is made final.

Affidavit
The Office appreciates Applicant Stiles, education, experience and time.  
It is asserted, that the applied reference of Kraan, discloses the use of seaweed, including a red seaweed to create a food to feed fish. Preferably, the food is a pellet used to feed salmon. Kraan merely dehydrates whole seaweed that has a total protein concentration of no more than 37% to prepare the food for fish. This means that while water is removed, the other ingredients of the whole seaweed remain and the concentration of the protein in the whole seaweed of Kraan does not increase.
In contrast, we not only dehydrated the red seaweed, but we removed many of the ingredients found in whole seaweed such that we ended up with what we call a red protein seaweed concentrate because we increased, hence concentrated, the amount of protein in the final dry mass following the use of our concentration method.
Before | get into distinguishing Kraan over the presently claimed invention, I want to provide a little background. First, seaweed is comprised mostly of proteins and polysaccharides. The polysaccharides are responsible for and create the 
Kraan identifies the concentration of the ingredients that are found in a brown, red and green seaweed in Tables 1, 2 and 3 respectively. Among the ingredients identified is protein. For red seaweed, Kraan identifies that protein makes up 12% - 37% of the red seaweed mass. This is considerably less than the 62% protein content of the red seaweed protein concentrate we used in Example 1 in the patent application and is now set as a threshold in amended claim 1.
In response, claim 1 does not require 62% protein, it that a composition comprising any amount (i.e. from above zero to below 100%) of a red seaweed concentrate, wherein the red any amount of the red seaweed concentrate comprises 62% protein.  
In this case, the claim merely requires about 62% of 0.1% to 62% of 99% which amounts to about 0.62% to 61.38% of protein, which is encompasses by Kraan.
Further, patentability of a composition is based on the composition as a whole, the ingredients therein and any physical or chemical structure they impart to the composition as a whole, not the ingredients prior to their use, therefore the ingredients claimed are considered based on the amounts in the composition as a whole. 

In response, the term concentrate means a substance made by removing water or other diluting agent, which Kraan teaches, therefore Kraan provides a seaweed concentrate. As for other ingredients taught by Kraan, the claim does not limit the use of other ingredients, therefore this argument is not persuasive.

It is asserted, that because Kraan fails to concentrate the protein, if the seaweed of Kraan is used to create a standard 40z (113 g) vegan plant-based meat-like burger with 20g of protein, you would need approximately 120-198 g of brown seaweed or 40-150 g of red seaweeds. In either case, it is extremely difficult to make a palatable vegan plant-based meat-like food product using whole seaweed. This contrasts with the red seaweed protein concentrate of the present invention.


It is asserted, that concentrating the protein of a red seaweed creates a product that provides the benefits inherent from the use of the red seaweed without the issues caused by polysaccharides, salts, minerals and other small molecules. One benefit seen with the red seaweed protein concentrates is that it can be used with distinct food formulations and is more soluble in water than whole seaweed, which is not soluble in water. This increase in solubility is important as it is difficult to mix and dissolve whole seaweed, even after grinding it up into a plant-based food product formulation. One reason is that the whole seaweed would remain as small pieces that would not disperse throughout the vegan plant-based meat-like food product formulation uniformly. In contrast, red seaweed protein concentrate is soluble in water, and can be added as a liquid, which will completely disperse in a vegan plant-based meat-like product allowing for uniform distribution. Not only does this result in a vegan plant-based meat-like product that is uniform in look and texture, but one that is consistent in taste throughout the vegan plant-based meat-like product. Such a product would not result using the whole red seaweed of Kraan.
Another benefit seen with a red seaweed protein concentrate over whole seaweed is that the method to produce the red seaweed protein concentrate also concentrates the B12 found in the red seaweed, which is considered a beneficial 
In response, Applicant’s assertions toward the benefits of the ingredient red seaweed protein concentrates are appreciated, however, the claims are not toward a red seaweed protein concentrate product, therefore not toward the composition claimed, and not commensurate in scope of the claims.

It is asserted, that it is well known that there are ingredients in seaweed that give it a flavor that can be fishy and have an off-putting smell. Since these ingredients are contained in the whole seaweed used by Kraan to make his fish food pellets, it is my opinion that the red seaweed used by Kraan would not be palatable for consumption by human beings in a vegan plant-based meat-like product. Instead, the inclusion of the red seaweed disclosed by Kraan that is used in his fish food pellets would result in a vegan, plant- based meat-like product that would not be pleasant for consumption.
In response, the claims do not limit the ingredients to exclude anything specific, therefore this argument is not commensurate in scope of the claims.

It is asserted, that the Examiner has claimed that for claim 15 — 19 “it would be reasonable for one of skill in the art to expect that similar products have similar intended uses and function similarly, including... wherein the plant-based meat like product changes color upon heating, as in claim 15; wherein the color change upon 
In my experience, failure to change color upon heating has been one of the major issues found with vegan plant-based meat-like products that are being sold to consumers. One example of this issue is found with The Beyond Burger, which is one of the leading plant- based meat-like burger products sold in supermarkets and restaurants. It is noteworthy that when you look at the label of the Beyond Meat, The Beyond Burger sold in supermarkets, it includes a specific warning that the plant-based meat-like burger may not change color upon heating. The label is shown below:

    PNG
    media_image1.png
    339
    734
    media_image1.png
    Greyscale

As can be seen in this label, Beyond Meat has to provide a warning that the “interior of product may still be red or pink when fully cooked. Do not overcook.” The reason Beyond Meat has this warning is because their The Beyond Burger does not change color upon heating. Instead, it remains reddish pink or grayish pink after heating 
In response, although Applicant’s opinions are appreciated, they do not amount to evidence, therefore these opinions are not persuasive.

It is asserted, that it is well known in the art that when red seaweed is heated it turns green as shown below. Before Heating (Red) After Heating (Green)

    PNG
    media_image2.png
    315
    857
    media_image2.png
    Greyscale




In response, the claims are not toward red seaweed, therefore, this argument is not commensurate in scope of the claims.

It is asserted, that in fact, I have been contacted by a scientist at another company who complained that when they add seaweed to their product and then heat it, it turns green. This is a common issue for companies trying to make vegan plant-based meat-like products using a seaweed, including a red seaweed that mimics the color, texture and look of animal derived meat and that changes color in a manner similar to animal derived meat such as beef. 
As disclosed in Example 1 of the pending application, we tested the ability of a vegan, plant-based meat-like burger that included a red seaweed protein concentrate to change colors from a reddish, pink or reddish-purple to a brown like color upon heating.
As disclosed in Example 1, the vegan, plant-based meat-like product that was in the shape of a burger changed from a reddish pink color to a brown when heated.

    PNG
    media_image3.png
    325
    664
    media_image3.png
    Greyscale



This change in color occurred even though we used a red seaweed protein concentrate which would be expected to turn green, whereas ours turned brown as shown in the above picture. Thus, the ability of the red seaweed concentrate, which includes the colorant to change from reddish pink to brown instead of green was unexpected and |believe constitutes a surprising result. It also provides for a vegan plant-based meat-like product that is more pleasing for the consumer in look, touch and feel. Indeed, such a change is unexpected and is further a reason that seaweed is not commonly used in vegan plant-based meat-like products at the present time. Instead, most companies use pea or soybean derived protein concentrates.
In response, Example I of the pending Specification is toward a composition comprising:
protein concentrated from the red seaweeds, Gracilaria and Porphyra, to generate a protein concentrate of 62.0% and 63.2% protein on a dry basis, respectively, added as a wet paste and added to achieve 0.125 g of total dry solids each; 
commercial textured vegetable protein (Anthony's TVP, CA, USA);
high oleic safflower oil (Pompeian, CA, USA) and methylcellulose (Pure Methylcellulose High Viscosity, Modernist Pantry, Eliot, ME, USA) were mixed together in a ratio of 75% to 25%, respectively; and 
refined coconut oil (La Tourangelle, CA, USA).
This composition is not commensurate in scope of claim 1, and even if it was, because the specific amounts of the ingredients used are not disclosed, it is proper towards any showing of unexpected results.

Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.


Also, in this case the claims are so very broad, including many factors at many levels, which means that the experimental design will have many experimental runs.  Then they all have to be repeated enough time to show statistical significance.  
The experimental design consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors.  For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs. In this case there appears to be at least 5-6 factors at multiple levels each, which would amount to many unique runs. The more limited the claims are, the simpler the design with less experimental runs. 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “meat-like” in claim 1 is a relative phrase which renders the claim indefinite.  The specification, at para. 001, states plant-based food products resembling meat (hereinafter "meat-like food products"), which imparts that the claimed composition resembles meat, however, this is also indefinite.
Therefore because the term "like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the type or amount of similarity the product claimed would have to meat.  

Claim 1 recites an amount of “protein on a dry basis”, however, the claimed is not a dry product, therefore it is unclear as to how the claim of :dry basis” further limits a composition which is open to any moisture content, from above zero up to 100 wt%.

Claim Interpretation
With regard to the prior art, claim 1 encompasses:
A vegan plant-based meat-like product comprising:
any amount of a red seaweed protein concentrate, comprising: 
	any amount of a colorant;
	at least 62% of protein on a dry basis, based on any amount of  a red seaweed protein concentrate, which amount to any amount of protein;
any amount of a carbohydrate, 
any amount of a lipid, and 
any amount of water.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 14-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kraan (20120177806) in view of Dumay and Mishra.
Dumay: Chapter 5: Extraction and Purification of R-phycoerythrin from Marine Red Algae; Dagmar B. Stengel and Solène Connan (eds.), Natural Products From Marine Algae: Methods and Protocols, Methods in Molecular Biology, vol. 1308, DOI 10.1007/978-1-4939-2684-8_5, © Springer Science+Business Media New York 2015. 





Mishra: Effect of preservatives for food grade C-Phycoerythrin, isolated from marine cyanobacteria Pseudanabaena sp; International Journal of Biological Macromolecules: 47 (2010) 597–602.

With regard to the prior art, the term/phrase "plant based meat-like product" encompasses a plant based product comprising protein.
Further, the patentability of a composition is based on the composition as a whole, the ingredients therein and any physical or chemical structure they impart to the composition as a whole, not the ingredients prior to their use, therefore the ingredients claimed are considered based on the amounts in the composition as a whole. 
In this case, since the ingredients claimed have no claimed amounts, any amount thereof in the composition as a whole reads on the claim.
Also, with regard to the prior art, the term “concentrate” encompasses its plain and simple meaning, a substance made by removing water or other diluting agent.

Independent claim 1
Kraan teaches methods of making plant-based edible nutritional products (0031), wherein percentages of ingredients used are noted to be by weight throughout the teaching (see paras. 0027, 0031, 0034, 0039, 0044 and 0047-0057). 

Red seaweed protein concentrate 
Protein: Kraan teaches the use of red seaweed protein concentrate, comprising: 
12 to 37 wt% protein (see Table 2), which encompasses at least 62% of protein on a dry basis, based on above zero up to under 100 wt% of a red seaweed protein concentrate.

Pigment: Kraan teaches the use of colorants in said nutritional compositions (0031). 
Kraan teaches the use of concentrated red seaweed, however, does not discuss that red seaweed inherently comprises phycoerythrin, as claimed
Kraan teaches the use of green, red and brown seaweeds (Table 1-3), however, does not discuss that red seaweed inherently comprises phycoerythrin, as claimed.
Dumay also teaches methods of using red seaweed, and further provides that red-seaweed comprises phycoerythrin (see the Introduction).
Further, Mishra teaches that about phycoerythrin, that it is a water soluble food color (ab.) which provide the benefit of being chromo-proteins that have anti-inflammatory, hepato-protective and antioxidant properties, that also play important role in photo dynamic action on cancerous tumors and leukemia treatment (2nd para. of the Introduction).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using red seaweed, as the modified teaching above, to include the use of include phycoerythrin, as claimed, because the combination of Dumay and Mishra illustrates that the art finds red seaweed as inherently comprising phycoerythrin, which means that the reference shows that it is suitable for similar intended uses, including methods of using red seaweed (see MPEP 2144.07); and further provide benefits to its use, including: anti-inflammatory, hepato-protective and antioxidant properties, that also play important role in photo dynamic action on cancerous tumors and leukemia treatment. 

Therefore, the modified teaching provides any amount of colorant, as claimed.

Carbohydrate
Kraan teaches the composition comprises any amount of a carbohydrate (see Table 2).
 
Lipid
Kraan teaches the composition comprises any amount of a lipid (see Table 2)

Water
Kraan teaches that the concentrated formulas are optionally mixed with water (0060, 0066), which provides any amount of water, as claimed.

Intended use
Kraan teaches plant-based edible nutritional products may be combined fish meal/shrimp meal or marine worms, however, does not require this additional ingredient, as the teaching also provides the use of other marine protein sources (0031-0032), which encompasses other types of algae. Therefore, Kraan provides that the nutritional composition is optionally vegan.  
Further, it would be reasonable for one of skill in the art to expect that similar products have similar intended uses, including: a vegan plant-based meat-like product, as claimed.

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 4, the modified teaching, in Dumay, provides that red seaweed comprises R-phycoerythrin (see the 1st para.).

As for claim 5, Kraan teaches the seaweed protein concentrate comprises a polyphenol in a concentration in ranges of 5 to 15 wt% (0039), which encompasses the claim of at least 0.1%, as claimed.

As for claim 9, Kraan teaches the use of Gracilaria and Palmaria (see Table 5).

As for claims 14-19 and 24, it would be reasonable for one of skill in the art to expect that similar products have similar intended uses and would function similarly, including:
wherein the vegan plant-based meat-like product:
is to replace a meat product, a seafood, a cheese or an egg, as in claim 14;
changes color upon heating, as in claim 15;

wherein the color change upon heating is a change in color from a pinkish, reddish, or reddish-purple like color to a brownish color, as in claim 16; 
wherein the color change is only on the outside, as in claim 17;
wherein the inside of the plant-based meat-like product remains a pinkish, reddish or reddish-purple like color, as in claim 18; and
wherein the color change upon heating is a change in color to a brownish color on the outside, as in claim 19; and 
wherein the water holding capacity of the seaweed protein concentrate is at least 885%, as in claim 24.

As for claim 20, Kraan teaches that the composition is in the shape of a feed pellet (0031), which encompasses the shape of a burger, sausage or beef steak, all of which can be crumbles, patty, elongated, or other shapes that are pellet like.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kraan (20120177806) in view of Dumay and Mishra, as applied to claims  1, 4-5, 9, 14-20 and 24 above, further in view of Pina.
Pina: An evaluation of edible red seaweed (Chondrus crispus) components and their modification during the cooking process; LWT - Food Science and Technology 56 (2014) 175-180.

As for claim 3, Kraan does not discuss the amount of phycoerythrin in red seaweed.



Pina also teaches about using red seaweed, and further provides that it has from 0.05 to 5 mg of phycoerythrin per liter (see Table 1), which amounts to from 0.05 to 5 mg of phycoerythrin per about 1,000 mg, and encompasses the claim of no more than 1 % phycoerythrin.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using red seaweed comprising phycoerythrin, as the modified teaching above, to include the amount of phycoerythrin in the red seaweed, as claimed, because Pina illustrates that the art finds encompassing amounts of phycoerythrin to be suitable for similar intended uses, including methods of using red seaweed comprising phycoerythrin (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments
It is asserted, that in the Office Action, claims 1 - 22 are pending. Claims 1, 3 - 5, 9 and 14 - 20 have been amended. Claims 2, 6 - 8 and 10 - 13 have been cancelled. Claims 21 - 23 have been previously withdrawn following Applicant's election with traverse in response to the Restriction Requirement. New claim 24 has been added. No new matter has been added through the amendments. Support for the amendments can be found at, inter alia: 
For claim 1, in paragraphs [005], [0077], [00110], [00139] and Example 1 [00141]; 

For claims 4, 5, in paragraph [0010] and [0080]; 
For claim 9, in paragraphs [0014] and [00110]; 
For claims 14 - 20, in paragraph [00110]. 
Support for new claim 24 can be found at, inter alia, paragraph [00145]. 
Applicant has considered the Examiner's rejections as set forth in the non-Final Office Action of May 29, 2019 and responds accordingly. 
In response, Applicant’s timely response is appreciated.
 
It is asserted, that Applicant is grateful for the interview with Applicant's representatives and Examiner Patricia A. George on August 31, 2021, and Applicant thanks the Examiner for her time. Included with this Response is a Declaration under 37 C. F. R. § 1.132, the scope of which was discussed in the interview and which puts in writing some of the principles described by Applicant's representatives during the interview that are germane to the rejection under 35 U.S.C. § 103. Specifically, the declaration provides evidence (i.e. experimental data) that the demonstrates unexpected results from the claimed invention. 
In response, please see the response to said Affidavit is the affidavit section above. Further, in this case the claims are so very broad, including many factors at many levels, which means that the experimental design will have many experimental runs.  Then they all have to be repeated enough time to show statistical significance.  
The experimental design consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions. The total number of unique f where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs. 
The more limited the claims are, make a design with less experimental runs. In this case Applicant might consider claiming fever types of starches and dextrins, wherein the amounts thereof are in weight percent or by volume, versus the infinite amount of values encompasses by a ratio.
Finally, a proper showing of unexpected results including the following:
1.     Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).


It is asserted, that Applicant has amended claim 1 to more distinctly claim the subject matter and claims 3, 4, 5 and 9 so that they properly depends from claim 1. Reconsideration and withdrawal of the objection are respectfully requested. 
In response, Applicant’s timely response is appreciated, however the claim objection was toward claim formatting, and therefore stands.

It is asserted, that Claim 1 was rejected as allegedly indefinite for failing to particularly point out and distinctly claim the subject matter applicant regards as the 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that with regard to amended claims 3, 4, 5 and 9 (claims 6 - 8 and 10 - 13 having been cancelled), Applicant asserts that these claims comprise ingredients of the vegan plant-based meat-like product or the source from which the red seaweed protein concentrate is obtained. The red seaweed protein concentrate is obtained from a red seaweed and is comprised of one or more different proteins. Claims 3 and 5 have been amended as requested by the Examiner to distinctly identify that each is an additional ingredient of the vegan plant-based meat-like product and its concentration in said product. Claim 9 has been amended to show the source from which the red seaweed protein concentrate is obtained. As amended, these claims merely limit the scope of claim 1 and do not add new matter. 
	In response, Applicant’s timely response is appreciated, however, the phrase “meat-like” remains rejected.

It is asserted, that the Examiner has rejected claim 1 - 20 under 35 U.S.C. §103(a) as allegedly being unpatentable over Kraan (20120177806). In response, 
The present invention describes a composition that comprises several ingredients, including a protein concentrate obtained from a red seaweed, a lipid, a carbohydrate and water, wherein the red seaweed protein concentrate comprises a colorant and further wherein, the protein comprises at least 62% of the dry basis of the red seaweed protein concentrate. Applicant has narrowed claim to state: A vegan plant-based meat-like product comprising a red seaweed protein concentrate, a carbohydrate, a lipid, and [wherein, the remainder is comprised of] water; wherein the red seaweed protein concentrate comprises a colorant; and further wherein, the red seaweed protein concentrate is comprised of at least 62% of protein on a dry basis. 
Applicants have found this combination at these specific concentrations to provide for a vegan plant-based meat-like product that is capable of mimicking the effects of heating real meat, such as a beef product. Applicant has provided a declaration from Dr. Amanda Stiles in support of this argument. 
The Examiner has stated that Kraan teaches methods of making plant-based edible nutritional products. Upon review of Kraan, what it discloses is plant-based edible nutritional products, particularly, food for fish, and more particularly, food pellets for salmon. While Kraan identifies that they use seaweed as component of their food for 
In response, please see the modified rejection above, necessitated by said amendments.  Further, the claim amendments do not require any specific amount of seaweed concentrate, in the composition as a whole and therefore the claimed amount of protein therein which is toward any amount of any specific amount of seaweed concentrate, which therefore does not overcome Kraan’s teaching of the pamount of protein, because the scope of the claim is open to above zero to below 100 wt% of seaweed protein comprising at least 62% of protein.  This converts to at least 62% of any amount above zero to at least 62% of any amount below 100 wt%, in other words about 62% of 0.1% to 62% of 99% equals about 0.62% to 61.38%, which is encompasses by Kraan.  Therefore this argument is not persuasive.


In response, please see the modified rejection above, necessitated by said amendments. Further, the examiner does not agreed that they made suggestions on how to amend claim 3.

It is asserted, that Claim 5 has been amended in a fashion similar to that of claim 3, wherein the concentration of polyphenol is based on its concentration in the vegan plant-based meat- like product as a whole and not in the seaweed protein concentrate as suggested by the Examiner. This amendment to claim 5 follows the suggestion made by the Examiner in the non-final office action. Further, it is pointed out that since claim 1 is allowable and claim 5 depends from claim 1 and merely limits the scope of claim 1, claim 5 is therefore also allowable and the Examiner should allow this claim. 
In response, please see the modified rejection above, necessitated by said amendments. Further, the examiner does not agreed that they made suggestions on how to amend claim 5.


Further, it is known in the industry that because seaweed turns green when heated, it is not a preferred plant-based protein source for vegan plant-based meat-like products 
example, mold. See Stiles declaration para. 6 and 14. For example, Dr. Stiles has been contacted by a scientist from another company that has tried to use seaweed as part of their plant-based meat-like product. See Stiles declaration para. 14. This scientist who contacted Dr. Stiles informed Dr. Stiles that their plant-based meat-like product turns green upon heating when they add seaweed to it. See Stiles declaration para. 14. From my understanding, this is a common problem that is found in the industry with using seaweed as part of a plant-based meat-like product and as stated, one reason that seaweed has not been commonly used as the protein source. See Stiles declaration paras. 13, 14 and 16. Instead, plant-based meat-like products are generally made from pea or soybean proteins, which do not turn green, but also do not turn brown easily. See Stiles declaration para. 16. Thus, it is clear that the statement that similar products have similar intended uses and would function similarly is not correct. The inventors identified a composition for a vegan, plant-based meat-like product that does not turn green, but instead turns brown like animal derived meat, such as that from beef. This is more pleasing for the consumer as the composition of claim 1 provides a greater resemblance to real meat following cooking. See Stiles declaration para. 16. 
This result is both surprising and unexpected and makes the invention patentable over Kraan. Further, these claims should be allowed as claim 1 as amended is allowable. It is well understood that if the independent claim from which the dependent claims depend is allowable, so are the dependent claims. Thus, claims 14 - 20 that depend from claim 1 are allowable. Therefore, the Examiner should allow claims 14 - 20. 

 
It is asserted, that with regard to Ewart, Mishra and Christensen, none of these when combined with Kraan make any of claims 3 or 4 unpatentable. To start, as stated above, Kraan on its own does not make claim 1 or its dependent claims unpatentable. Kraan fails to disclose that the protein concentration in the red protein concentrate is at least 62%. Thus, to make claims 3 and 4 unpatentable, both of which depend from claim 1, the Examiner would first have to make claim 1 unpatentable. None of Ewart, Mishra or Christensen succeeds in making claim 1 unpatentable. Ewart discloses extracting the water from a seaweed. The method of Ewart does not result in a protein concentrate of the seaweed. Nor does it result in a seaweed protein concentrate wherein the protein constitutes at least 62% of the dry basis. Mishra discloses using phycoerythrin as a colorant and Christensen discusses coloring cakes. Not one of Ewart, Mishra or Christensen individually or when combined and then used as prior art combined with Kraan make claim 1 obvious. Thus, since claims 3 and 4 depend from claim 1, these claims are not obvious as they narrow claim 1 and if claim 1 is allowable, then claim 1 narrowed by claims 3 and 4 is allowable. Thus, the Examiner should remove this rejection and allow claim 1. 
Claim 4 has further been rejected as being unpatentable over Kraan, in view of Ewart, Mishra, Christensen and further in view of Dumay. Dumay teaches a method to extract and purify R-phycoerythrin. The addition of Dumay fails to overcome the deficiencies in Kraan and the other cited art. Dumay does not teach or disclose a red 
In response, please see the modified rejection above, and the response to the claimed amount of protein being taught by Kraan above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tarver: Palatable Proteins for Complex Palates; FOOD TECHNOLOGY MAGAZINE ; IFT: News & Publications: Food Technology: Issues: March 2016, Volume 70, No. 3
Teagasc: Seaweed: An alternative protein source; published Science Daily, October 12, 2012.

Tucker: The Story Behind The Dutch Weed Burger; published 9/29/2014 at: https://www.travelgluttons.com/story-behind-dutch-weed-burger/
Kemarathunge: Development of Sea Lettuce (Ulva lactuca) and Catla (Catla catla) Incorporated Protein and Fiber Rich Fish Burger; International Journal of Research in Agricultural Sciences Volume 3, Issue 4, ISSN (Online): 2348 – 3997; Copyright © 2016 IJRAS, All right reserved.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793